              Case 2:89-cr-00200-JCC Document 133 Filed 10/01/19 Page 1 of 7



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR89-0200-JCC
10                             Plaintiff,                    ORDER
11          v.

12   PHILIP E. JOHNSON,

13                             Defendant.
14

15          This matter comes before the Court on Defendant Philip Johnson’s motion for
16   compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) (Dkt. No. 125). Having thoroughly
17   considered the parties’ briefing and the relevant record, the Court finds oral argument
18   unnecessary and hereby GRANTS the motion for the reasons explained herein.
19   I.     BACKGROUND
20          On January 5, 1990, following Mr. Johnson’s conviction of ten counts of bank robbery in
21   violation of 18 U.S.C. § 2113(a), ten counts of armed bank robbery in violation of 18 U.S.C.
22   § 2113(a) and (d), and seven counts of carrying a firearm during a crime of violence in violation
23   of 18 U.S.C. § 924(c), the Court sentenced Mr. Johnson to a total of 39 years and nine months of
24   incarceration followed by five years of supervised release. (See Dkt. No. 132-2.) Mr. Johnson is
25   currently incarcerated at the Federal Correctional Institution at Terminal Island and is scheduled
26   for release on January 29, 2024. (Dkt. No. 131 at 2.)


     ORDER
     CR89-0200-JCC
     PAGE - 1
                Case 2:89-cr-00200-JCC Document 133 Filed 10/01/19 Page 2 of 7




 1          On or about July 9, 2019, Mr. Johnson filed a request for compassionate release with the

 2   warden of FCI Terminal Island. (Id.) On September 3, 2019, Mr. Johnson, proceeding pro se,

 3   filed a motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). (Dkt. No. 125.) 1

 4   The Government has responded and recommends that Mr. Johnson’s motion be granted. (See

 5   Dkt. No. 131.) Defense counsel has appeared for Mr. Johnson and concurs with the

 6   Government’s recommendation that the motion be granted. (See Dkt. No. 132.)

 7   II.    DISCUSSION

 8          On December 21, 2018, the First Step Act of 2018 was signed into law and implemented
 9   significant reforms to the criminal justice system. Pub. L. No. 115-391, 132 Stat. 5194 (2018).
10   Following the First Step Act:
11          the court . . . upon motion of the defendant after the defendant has fully exhausted
            all administrative rights to appeal a failure of the Bureau of Prisons to bring a
12          motion [for compassionate release] on the defendant's behalf or the lapse of 30 days
13          from the receipt of such a request by the warden of the defendant's facility,
            whichever is earlier, may reduce the term of imprisonment (and may impose a term
14          of probation or supervised release with or without conditions that does not exceed
            the unserved portion of the original term of imprisonment), after considering the
15          factors set forth in section 3553(a) to the extent that they are applicable, if it finds
            that--
16

17          (i) extraordinary and compelling reasons warrant such a reduction; or

18          (ii) the defendant is at least 70 years of age, has served at least 30 years in prison,
            pursuant to a sentence imposed under section 3559(c), for the offense or offenses
19          for which the defendant is currently imprisoned, and a determination has been made
            by the Director of the Bureau of Prisons that the defendant is not a danger to the
20
            safety of any other person or the community, as provided under section 3142(g);
21
            and that such a reduction is consistent with applicable policy statements issued by
22          the Sentencing Commission . . . .
23   18 U.S.C. § 3582(c)(1)(A); see First Step Act § 603, 132 Stat. at 5293; see also 28 U.S.C.
24
            1
              As Mr. Johnson filed his motion for compassionate release pursuant to 18 U.S.C. §
25   3582(c)(1)(A) more than 30 days after he submitted his request for compassionate release to the
     warden of FCI Terminal Island, Mr. Johnson has standing to bring the instant motion. See 18
26   U.S.C. § 3582(c)(1)(A).

     ORDER
     CR89-0200-JCC
     PAGE - 2
              Case 2:89-cr-00200-JCC Document 133 Filed 10/01/19 Page 3 of 7




 1   § 994(t) (directing the Sentencing Commission to promulgate policy statements describing “what

 2   should be considered extraordinary and compelling reasons for sentence reduction, including the

 3   criteria to be applied . . . .”). The relevant Sentencing Commission policy statement provides that

 4   a court may reduce a sentence pursuant to 18 U.S.C. § 3582(c)(1)(A):

 5          if, after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that
            they are applicable, the court determines that—
 6

 7          (1)(A) Extraordinary and compelling reasons warrant the reduction; or

 8              (B) The defendant (i) is at least 70 years old; and (ii) has served at least 30 years
                    in prison pursuant to a sentence imposed under 18 U.S.C. § 3559(c) for the
 9                  offense or offenses for which the defendant is imprisoned;
10
            (2) The defendant is not a danger to the safety of any other person or to the
11          community, as provided in 18 U.S.C. § 3142(g); and

12          (3) The reduction is consistent with this policy statement.

13   U.S. Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.13 (2019). The policy statement’s
14   commentary provides that “extraordinary and compelling reasons exist” if:
15          (A) Medical Condition of the Defendant.
16
            [. . .]
17
                      (ii) The defendant is
18
                             (I) suffering from a serious physical or medical condition,
19

20                           (II) suffering from a serious functional or cognitive impairment, or

21                           (III) experiencing deteriorating physical or mental health because of
                             the aging process,
22
                      that substantially diminishes the ability of the defendant to provide self-care
23                    within the environment of a correctional facility and from which he or she
24                    is not expected to recover.

25          (B) Age of the Defendant.--The defendant (i) is at least 65 years old; (ii) is
            experiencing a serious deterioration in physical or mental health because of the
26


     ORDER
     CR89-0200-JCC
     PAGE - 3
              Case 2:89-cr-00200-JCC Document 133 Filed 10/01/19 Page 4 of 7



            aging process; and (iii) has served at least 10 years or 75 percent of his or her term
 1          of imprisonment, whichever is less.
 2   U.S.S.G. § 1B1.13 cmt. n.1; see U.S. Dep’t of Justice, Fed. Bureau of Prisons, Compassionate
 3   Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§ 3582 and
 4   4205(g) (Jan. 17, 2019).
 5          A. Extraordinary and Compelling Circumstances
 6          Mr. Johnson’s motion establishes that extraordinary and compelling reasons exist to
 7   reduce his sentence. See U.S.S.G. § 1B1.13(1)(A). First, Mr. Johnson suffers from a variety of
 8   chronic conditions that significantly impact his day-to-day living, and he has undergone multiple
 9   surgeries while incarcerated. (See Dkt. Nos. 125 at 2–3, 125-1 at 14–25; see also Dkt. Nos. 131
10   at 5–6, 132 at 4.) The Court FINDS that: the conditions described by Mr. Johnson and evidenced
11   by his medical records constitute serious physical conditions; that Mr. Johnson is suffering from
12   serious functional impairments; that Mr. Johnson is experiencing deteriorating physical health
13   because of the aging process; and that these conditions substantially diminish Mr. Johnson’s
14   ability to provide self-care while incarcerated and from which Mr. Johnson is not expected to
15   recover. See U.S.S.G. § 1B1.13 cmt. n.1.
16          Second, Mr. Johnson is over 65 years old, is experiencing the serious deterioration in
17   physical health due to the aging process described above, and has served at least 10 years (and
18   over 75 percent) of his term of imprisonment. (Dkt. Nos. 125 at 10; 131 at 5; 132 at 1, 4.)
19   Therefore, the Court also FINDS that Mr. Johnson’s age constitutes an extraordinary and
20   compelling circumstance warranting compassionate release. See U.S.S.G. § 1B1.13 cmt. n.1.
21          B. Safety of Others
22          Having found that extraordinary and compelling circumstances exist, the Court turns to
23   whether Mr. Johnson presents a danger to the safety of any other person or to the community.
24   See U.S.S.G. § 1B1.13(2). In making this determination, the Court looks to the nature and
25   circumstances of Mr. Johnson’s underlying offense, the weight of evidence against him, his
26   history and characteristics, and the nature and seriousness of the danger his release would pose to

     ORDER
     CR89-0200-JCC
     PAGE - 4
              Case 2:89-cr-00200-JCC Document 133 Filed 10/01/19 Page 5 of 7




 1   any person or the community. 18 U.S.C. § 3142(g).

 2          Mr. Johnson’s underlying criminal conduct was serious and supported by substantial

 3   evidence, as he was convicted by a jury for violent offenses involving firearms. (See Dkt. No.

 4   132-2.) But his criminal conduct occurred more than 30 years ago, and his behavior while

 5   incarcerated militates against a finding of future danger to any person or the community.

 6   Specifically, while in prison Mr. Johnson has had minimal disciplinary issues while maintaining

 7   an exemplary work history. (See Dkt. Nos. 125 at 15, 21; 131 at 6.) In addition, Mr. Johnson has

 8   consciously avoided drugs while incarcerated, including prescribed medications following
 9   surgery. (See Dkt. No. 25 at 3.) This is noteworthy because he committed his underlying offenses
10   to finance his former opiate addition. (See id. at 20.)
11          Moreover, Mr. Johnson’s advanced age and poor health, as described above,
12   demonstrates that upon release he will present minimal danger to any person or the community.
13   See supra Section II.A. Finally, the Court notes with approval the letters of support Mr.
14   Johnson’s family members have submitted. (See Dkt. Nos. 132-3, 132-4.) The Court believes
15   that the strong support system Mr. Johnson will have available upon release further minimizes
16   any danger he may present to any person or the community. Therefore, having considered the
17   factors set forth by 18 U.S.C. § 3142(g), the Court FINDS that Mr. Johnson is not a danger to the
18   safety of any other person or to the community.

19          C. 18 U.S.C. § 3553(a) Factors

20          In determining whether to grant Mr. Johnson compassionate release under 18 U.S.C.

21   § 3582(c)(1)(A), the Court must also consider any relevant factors set forth under 18 U.S.C.

22   § 3553(a). See U.S.S.G. § 1B1.13. These factors include the nature and circumstances of the

23   underlying offense, the need for the sentence imposed, the kinds of sentences available, the

24   applicable sentencing range, pertinent policy statements, avoidance of sentencing disparities, and

25   the need to provide victims with restitution. See 18 U.S.C. § 3553(a).

26          As discussed above, Mr. Johnson’s underlying criminal conduct was serious. See supra


     ORDER
     CR89-0200-JCC
     PAGE - 5
              Case 2:89-cr-00200-JCC Document 133 Filed 10/01/19 Page 6 of 7




 1   Section II.B. But Mr. Johnson has now served over 30 years of a 40-year sentence, which was

 2   largely a product of mandatory minimums the Court was required to impose. (See Dkt. No. 132-

 3   2.) Further, as discussed above, extraordinary and compelling reasons, as defined by the

 4   applicable U.S. Sentencing Guidelines policy statement, exist and support Mr. Johnson’s

 5   compassionate release. See U.S.S.G. § 1B1.13; see also supra Section II.A. Thus, Mr. Johnson

 6   has served a substantial sentence, during which he has conducted himself admirably, and he has

 7   demonstrated that extraordinary and compelling reasons described in the applicable policy

 8   statement warrant compassionate release. Therefore, the Court FINDS that the applicable factors
 9   set forth by 18 U.S.C. § 3553(a) weigh in favor of granting Mr. Johnson compassionate release.
10          D. Consistency with Policy Statement
11          Finally, the Court must determine whether Mr. Johnson’s compassionate release would
12   be consistent with the relevant policy statement. See U.S.S.G. § 1B1.13(3). The policy requires
13   the Court to make certain findings before granting an inmate’s request for compassionate release
14   pursuant to 18 U.S.C. § 3582(c)(1)(A). See generally U.S.S.G. § 1B1.13. As set forth above, the
15   Court has made the necessary findings that extraordinary and compelling circumstances exist,
16   that Mr. Johnson’s release would not pose a danger to any person or the community, and that the
17   relevant factors set forth by `18 U.S.C. § 3553(a) favor release. See supra Sections II.A., II.B.,
18   II.C. Therefore, the Court hereby FINDS that Mr. Johnson’s compassionate release is consistent

19   with the applicable U.S. Sentencing Guidelines policy statement. See U.S.S.G. § 1B1.13(3).

20   III.   CONCLUSION

21          For the foregoing reasons, Defendant Philip Johnson’s motion for a compassionate

22   release pursuant to 18 U.S.C. § 3582(c)(1)(A) is GRANTED. The Court hereby ORDERS that

23   Mr. Johnson’s sentence of imprisonment be reduced to time served, and further ORDERS the

24   Bureau of Prisons to release Mr. Johnson for placement with his sister in Ten Sleep, Wyoming,

25   where he will be supervised by the United States Probation Office in the District of Wyoming.

26   (See Dkt. No. 131 at 6–7.) Mr. Johnson is ORDERED to contact the United States Probation


     ORDER
     CR89-0200-JCC
     PAGE - 6
              Case 2:89-cr-00200-JCC Document 133 Filed 10/01/19 Page 7 of 7




 1   Office in Seattle within 24 hours of his release and follow its instructions regarding his

 2   placement in Wyoming.

 3          Upon release, Mr. Johnson will remain subject to the five-year term of supervised release

 4   originally imposed by the Court. See 18 U.S.C. § 3582(c)(1)(A); (Dkt. No. 132-2 at 4.) The

 5   Government has submitted on behalf of the United States Probation Office a Probation Form

 6   12B modifying the conditions that Mr. Johnson will be subject to during his term of supervised

 7   release. (See Dkt. No. 131 at 6–7; see also Dkt. No. 131-1.) Mr. Johnson has executed a waiver

 8   of hearing to modify the conditions of his supervised release in accordance with the Probation
 9   Form 12B submitted by the Government. (See Dkt. No. 132 at 2; see also Dkt. No. 132-1.) The
10   Court, having reviewed the form submitted by the Government, finds probable cause and shall
11   issue a signed copy of the Probation Form 12B contemporaneously with this order.
12          DATED this 1st day of October 2019.




                                                           A
13

14

15
                                                           John C. Coughenour
16                                                         UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26


     ORDER
     CR89-0200-JCC
     PAGE - 7
